Citation Nr: 1430242	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  12-17 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a heart/cardiac disorder, to include ischemic heart disease.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1964 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for ischemic heart disease.  The Veteran timely appealed that decision.  

The Veteran initially requested a Board hearing before a Veterans Law Judge in June 2012 substantive appeal, VA Form 9; the Veteran was scheduled for a hearing in April 2014 and was informed of that hearing in a March 2014 letter.  The Veteran failed to appear for that hearing and has not requested to reschedule that hearing nor has he shown good cause for failing to appear for the hearing.  The Board will therefore proceed at this time to adjudicate the Veteran's claim and deems his hearing request as withdrawn at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the claims file, the Board finds that a remand is necessary as it appears that the Veteran has been receiving private care for his cardiac condition from Henry Ford Hospital throughout the appeal period; records from 1975 through 2005 from that facility are of record, however, it appears that there are more recent records that have not been obtained at this time.  

Likewise, the Board notes that it appears that the Veteran underwent a cardiac examination by the Federal Aviation Administration (FAA) in May 2012.  That examination report and any underlying medical records have also not been obtained at that time.  

In light of these outstanding federal and private treatment records, the Board finds that a remand is necessary at this time.  On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board notes that the Veteran underwent a May 2011 VA heart/cardiac examination, at which time the examiner determined that the Veteran did not have any heart condition that met the definition of "ischemic heart disease" such that service connection would be warranted on a presumptive basis due to his presumed exposure to herbicides in this case.  

Given the amount of time that has elapsed since that examination and the lack of private treatment records available to the examiner at that time, as noted above, the Board finds that a new VA examination should be afforded to the Veteran in order to determine whether he has any current ischemic heart disease.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Detroit VA Medical Center, or any other VA medical facility that may have treated the Veteran, since June 2006 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his claimed ischemic heart disease/cardiac disorder, which is not already of record, to specifically include Henry Ford Hospital.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Obtain from the Federal Aviation Administration (FAA), or other state agency administering examinations on their behalf, the records pertinent to the Veteran's May 2012 examination for an airman medical certification as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

4.  After completion of the above, schedule the Veteran for a VA examination an appropriate examiner in order to determine whether any current heart disorders are related to service or a service-connected disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify any heart disorders found.  The examiner should discuss whether any heart/cardiac disorders found are "ischemic heart disease" as defined by VA regulations.  

The examiner must specifically discuss Dr. P.K.'s November 2011 letter, as well as any other private treatment records from Henry Ford Hospital that are relevant to the Veteran's cardiac/heart disease claim.

For any non-ischemic heart disease disorders found, the examiner should then opine whether any disorders found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are caused by the Veteran's active service, to include his presumed exposure to herbicides.  

The examiner should additionally opine whether the Veteran's non-ischemic heart disease disorders are more likely, less likely or at least as likely caused by his service-connected diabetes mellitus with associated chronic renal failure with hypertension.  

Finally, the examiner should opine whether the Veteran's non-ischemic heart disease disorders found are aggravated (i.e., permanently increased beyond the normal progression of that disease) by his diabetes mellitus with associated chronic renal failure with hypertension.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a heart/cardiac disorder, to include ischemic heart disease.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



